Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species 2 in the reply filed on 2/18/2022 is acknowledged.  The traversal is on the ground(s) that the independent claims are generic.  This is not found persuasive because even though the independent claims are generic to some of the embodiments, they do not appear to be generic to all disclosed embodiments. Further, a generic claim does not make a restriction requirement proper. In the instant application, all pending claims 1-17 are directed to the elected group and species.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because they do not show lead-lines for all reference numbers. Particularly 102A, 102B, 202 in Figures 1-2 are lacking lead-lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 6/12/2020 are not proper black and white line drawings. This is frequently the result of drawings which are filed in a very dark grey (so dark that it is appears black such as RGB value 37, 37, 37) instead of pure black (RGB value 0, 0, 0). While very dark grey may appear black, it causes artifacts and inconsistent line thickness. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The lines of Applicant’s drawings are either not black, rendering them pixilated when converting to black, or are of such low resolution that many lines appear broken or pixilated. 
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0012]: “portion “A” of Figure 4A” should be replaced with “portion “B” of Figure 4A”.  
Paragraph [0026], Line 2: “o the actuator” should be replaced with “of the actuator”. 
Paragraph [0035], Line 11: “housing 212” should be replaced with “housing 208”.

The use of the terms “M-Lok” and “KeyMod”, which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The term “M-Lok” occurs throughout the specification with various spellings “MLok”, “M Lok”, and “M-Lok”. Applicant should use one consistent spelling throughout the entire disclosure.
Appropriate correction is required.
Claim Objections
Claims 4, 6, 7, 10, 12, and 17 are objected to because of the following informalities:  
Claim 4: “longitudinalaxis” should be replaced with “longitudinal axis”.
Claim 6: “the external surface of the clip member” should be replaced with “an external surface of the clip member”. 
Claim 7: “the external surface of the object” should be replaced with “an external surface of the object”. 
Claim 10: “the pair of lever arm” should be replaced with “the pair of lever arms”.
Claim 12: “rotates the cam member causes the cam” should be replaced with “rotates the cam member, causes the cam”.

Claim 17 “the application of manual pressure” should be “an application of manual pressure”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17 are unclear because they refer to the entire claimed device as a “rotatable handle”, but later recite “the rotatable handle” as only a portion of the device (seemingly portion 204 of the elected embodiment). This makes the claims unclear when an item is self-referencing. For instance, Claim 5 “wherein the braking member and the cam member are seated in the rotatable handle”. This is unclear because the braking member and the cam member are parts of the rotatable handle (the whole device), so it is unclear how they are seated in themselves. Examiner believes that the whole device should be referred to as “A rotatable handle assembly” and then each independent claim should recite “comprising a rotatable handle”. Such language would distinguish the whole device (the assembly) from the handle portion (rotatable handle 204).

Claim 13 recites the phrase “can be affixed”, this is unclear whether the limitations which follow are positively recited. Examiner has interpreted this to be “is configured to be affixed”.
Claim 17 recites “portions of the housing are removable from the housing”. It is unclear how the housing can be removed from itself. Examiner believes this is meant to be “portions of the housing are removable from the rotatable handle”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin (US 7,454,858), herein referred to as ‘858.

For Claim 2, as best understood, ‘858 discloses the rotatable handle of claim 1, wherein the braking member (24) comprises a pair of lever arms (24, 24), each lever arm (24) including a braking surface (interior surface of 24) positioned adjacent to the track (exterior surface of 30).
For Claim 3, as best understood, ‘858 discloses the rotatable handle of claim 2, wherein the actuator (48, 32, 38) further comprises a cam member (48), wherein at least a portion of the cam member (48) is positioned between the pair of lever arms (24), the actuator (48, 32, 38) operable to separate the pair of lever arms upon rotation of the cam member.
For Claim 4, as best understood, ‘858 discloses the rotatable handle of claim 3, wherein rotating the rotatable handle (22) about a longitudinal axis of the rotatable handle rotates the cam member (48).
For Claim 5, as best understood, ‘858 discloses the rotatable handle of claim 3, wherein the braking member (24) and the cam member (48) are seated in the rotatable handle (as seen in Figure 5).
For Claim 6, as best understood, ‘858 discloses the rotatable handle of claim 1, wherein the track (exterior surface of 30) is positioned along an external surface of the clip member (30, 70, as seen in Figure 5).
For Claim 7, as best understood, ‘858 discloses the rotatable handle of claim 1, wherein an internal surface (interior of 70) of the clip member (30, 70) has a geometry corresponding to an external surface of the object (72) to which the rotatable handle is connected.
For Claim 8, as best understood, ‘858 discloses the rotatable handle of claim 1, wherein the clip member (30, 70) is c-shaped (as seen in Figure 5).

For Claim 12, as best understood, ‘858 discloses a rotatable handle comprising: a track (exterior surface of 30); and an actuator (48, 32, 38) comprising a braking member (24) and a cam member (48), the braking member (24) comprising at least one lever arm (24) having a braking surface (interior surface of 24), the braking surface (interior surface of 24) positioned adjacent to the track (exterior surface of 30) and the at least one lever arm (24) positioned adjacent to the cam member (48), wherein rotating a rotatable handle (204) about a longitudinal axis rotates the cam member (48), causes the cam member (48) to contact the at least one lever arm (24) and the at least one braking surface (interior surface of 24) to contact the track (exterior surface of 30).
For Claim 13, as best understood, ‘858 discloses the rotatable handle of claim 12, wherein the track (exterior surface of 30) is part of a clip member (30, 70) that is configured to be affixed to an object (72).
For Claim 14, as best understood, ‘858 discloses the rotatable handle of claim 12, wherein the actuator (48, 32, 38) is movable between a locked position (Figure 6) wherein the braking surface (interior surface of 24) is in contact with the track (exterior surface of 30) and an unlocked position (Figure 5) wherein the braking surface (interior surface of 24) is out of contact with the track (exterior surface of 30).
For Claim 15, as best understood, ‘858 discloses the rotatable handle of claim 12, wherein at least a portion of the actuator (48, 32, 38) is contained in a housing (top portion 146 of handle 22), the housing comprising two complementary portions (wherein the top portion 146 of the handle 22 is symmetrical about a plane extending along the longitudinal axis thereof, such a plane dividing the housing into a left portion and a right portion as seen in Figure 5 which are symmetrical, complementary, and integrally mated together in a direction of the track).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 7,454,858), herein referred to as ‘858.
For Claim 17, as best understood, ‘858 discloses the rotatable handle of claim 16, except wherein the two complementary portions of the housing are secured in a handle of the rotatable handle assembly via a friction fit connection, wherein the two complementary portions of the housing are removable from the handle via the application of manual pressure.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the integral complementary housing portions and handle with separate complementary housing portions frictionally inserted in and removable from a separate handle, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP § 2144.04). One would be motivated to make such a modification in order to form parts from different materials, such that some parts are made from a cheaper material where possible, in order to reduce material and manufacturing costs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0193702 is pertinent to applicant’s disclosure but has not been relied upon in the current rejection. Examiner notes that ‘702 teaches a similar rotatable handle that can be attached to an object in locked and unlocked positions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677